Citation Nr: 0929733	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
low back strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946 and from June 1951 to February 1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which continued the previously assigned 
20 percent rating for arthritis of the left shoulder, the 
previously assigned 10 percent rating for arthritis of the 
cervical spine, and the previously assigned 10 percent rating 
for low back strain with degenerative joint disease. 
Thereafter, the Veteran perfected an appeal as to the 
evaluations assigned for his service-connected left shoulder, 
cervical spine, and lumbar spine disabilities.

In a May 2007 rating decision, the RO granted entitlement to 
service connection and assigned a separate 10 percent rating 
for radiculopathy of the left lower extremity associated with 
the Veteran's service-connected lumbar spine disability, 
effective October 7, 2005.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran raised the issue of 
entitlement to service connection for arthritis of multiple 
joints during his April 2009 hearing.  This issue is referred 
to the AMC/RO for further development and adjudication.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.
Information concerning the VCAA was provided to the Veteran 
by the RO in correspondence dated in November 2004, March 
2006, and May 2008.

During his April 2009 hearing, the Veteran indicated that he 
was awarded entitlement to Social Security Administration 
(SSA) disability benefits due, at least in part, to arthritis 
as well as his service-connected cervical spine disability in 
1986.  The Court has held that where there is notice the 
Veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-3 (1992).  Although VA is not obligated to 
follow a determination made by SSA, these records may be 
relevant to the matters on appeal.

The claims file reflects that the Veteran has received 
medical treatment from the Central Texas Healthcare System, 
to include the VA Medical Center (VAMC) in Temple, Texas and 
the VA Outpatient Clinic (VAOPC) in Austin, Texas; however, 
the claims file only includes outpatient and inpatient 
treatment records from those providers dated up to June 2008.  
The Veteran has also received medical treatment for his 
service-connected left shoulder, cervical spine, and lumbar 
spine disabilities from Brooke Army Medical Center (BAMC) in 
Ft. Sam Houston, Texas and from Wilford Hall Medical Center 
(WHMC) at Lackland, AFB, Texas; however, as the claims file 
only includes records from WHMC dated in February 2000, 
January 2003, February 2003, and July 2003.  The Veteran has 
testified that he was last seen at WHMC for a lumbar spine 
problem in 2005.  Any additional records from those providers 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain and associate with the claims file all 
outstanding VA records.

The claims file further reflects that the Veteran received a 
referral to The Spine and Rehabilitation Center in Austin, 
Texas in October 2005 for private medical treatment for his 
service-connected lumbar spine disability as well as had a 
lumbar spine MRI in February 2006 from an unidentified 
provider.  Records from these providers should also be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected left shoulder, cervical spine, 
and lumbar spine disabilities.  Of 
particular interest are any outstanding 
VA records of evaluation and/or inpatient 
or outpatient treatment of the Veteran's 
service-connected left shoulder, cervical 
spine, and lumbar spine disabilities from 
the Central Texas Healthcare System (to 
include Temple VAMC and Austin VAOPC), 
for the period from June 2008 to the 
present as well as from Brooke Army 
Medical Center and Wilford Hall Medical 
Center, for the period from January 2003 
to the present.  

Also of particular interest are any 
private treatment records from The Spine 
and Rehabilitation Center for the period 
from October 2005 to the present.  The 
AMC/RO should also request that the 
Veteran identify where he received a 
lumbar spine MRI in February 2006.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability determination with all 
associated medical records.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
impairment caused by the arthritis in the 
left shoulder, and cervical and 
thoracolumbar spine.  The claims folder 
should be made available to the physician 
for review before the examination.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheets for VA Joints and 
Spine, revised on April 20, 2009.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
June 2008 supplemental statement of the 
case (SSOC).  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
SSOC and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



